ITEMID: 001-81960
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF VERSHININA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1953 and lives in Krasnokamsk, the Perm Region.
5. On 23 May 1999 the applicant's son, born in 1981, was drafted into military service. On 17 October 1999 he was killed during military operations in Chechnya. In 2000 the applicant instituted proceedings for damages against the Ministry of Defence. She claimed that her son was sent to participate in military operations in breach of statutory provisions since he had only served for four months while it was only permitted to send for military operations servicemen who had served no less than 12 months.
6. On 13 July 2001 the Krasnokamskiy Town Court granted the claim and awarded the applicant damages in the amount of 50,000 roubles (RUR) and costs in the amount of RUR 10. The judgment was not appealed against and became final.
7. On 1 October 2001 a writ of execution was issued.
8. On 9 November 2001 the applicant sent the writ of execution to the Moscow Department of Federal Treasury of the Ministry of Finance.
9. On 29 November 2001 the Moscow Department of Federal Treasury returned the writ to the applicant and advised her that it should be sent directly to the Ministry of Finance.
10. On 18 December 2001 the applicant sent the writ of execution to the Ministry of Finance.
11. On 15 February 2002 the applicant sent a complaint to the Minister of Finance concerning non-execution of the judgment in her favour.
12. In the reply of 30 May 2002 the applicant was informed that the Ministry of Finance forwarded the writ of execution to the Ministry of Defence. However the latter did not take necessary measures in order to execute the payment under the writ.
13. On 27 March 2003 the applicant sent a complaint to the Minister of Defence concerning non-execution of the judgment in her favour.
14. On 25 June 2003 the sum awarded on 13 July 2001 was paid to the applicant.
VIOLATED_ARTICLES: 6
